Title: To Alexander Hamilton from Peter Robinson, 7 October 1799
From: Robinson, Peter
To: Hamilton, Alexander


          
            Sir
            George Town Delaware October 7th. 1799
          
          Having understood by a Letter from the Secretary at War, dated 11th. March 1799, that I was appointed an Ensign in the first Regement of Infantry I took the earliest opportunity to inform him of my Acceptance of that appointment.
          I now take this method to inform you that I am ready to Obey any Orders you may please to favour me with, directed to the Post Office George Town Delaware.
          
            Peter Robinson
          
          Major General Allexander Hamilton
        